Exhibit 10.1

June 3, 2018

William Lis

Portola Pharmaceuticals, Inc.

270 East Grand Avenue

South San Francisco, CA 94080

Dear Bill:

This letter sets forth the substance of the transition, separation and
consulting agreement (the “Agreement”) between you and Portola Pharmaceuticals,
Inc. (the “Company”).

1. Separation/Final Pay. Your last day of employment will be August 1, 2018 (the
“Separation Date”). You also agree to resign from the Company’s Board of
Directors (the “Board”), effective the Separation Date. You agree to provide the
Company with a resignation letter on the Separation Date, resigning from all
positions you hold with the Company. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.

2. Transition Period. From the date of this letter through the Separation Date
(the “Transition Period”), you will remain Chief Executive Officer, performing
such duties as requested by the Board. Your pay and benefits will continue on
the same terms now in effect during the Transition Period. You agree to perform
your Transition Period in good faith.

3. Severance Benefits. If: (i) you timely enter into this Agreement and remain
in compliance with its terms (including performing your Transition Period
services until the Separation Date); and (ii) on the Separation Date, you
provide the Company with a fully-executed Separation Date Release attached
hereto as Exhibit A (the “Release”) and you allow the releases contained therein
to become effective, then pursuant to your Executive Severance Benefits
Agreement (the “Severance Agreement”), or the Company terminates your employment
prior to the end of the contemplated Transition Period without “Cause,” as
defined in the Severance Agreement (and you timely provide the requisite Release
per the Severance Agreement), you will receive the following severance benefits
associated with termination of your employment:

a. You will receive an amount equal to fifteen (15) months of your base salary,
paid over the fifteen-month period immediately following the Separation Date;
provided, however, that no amount shall be paid prior to the 60th day following
the Separation Date (provided that the Release is effective by that date). On
the 60th day following the Separation Date, the Company will pay you the
severance amount that you would otherwise have received on or prior to such date
but for the delay in payment related to the effectiveness of the Release, with
the balance of the severance amount being paid as originally scheduled.



--------------------------------------------------------------------------------

b. Provided that you timely elect continuation of coverage pursuant to COBRA,
the Company shall pay the applicable premiums (inclusive of premiums for your
dependents) for such continued health, dental, or vision plan coverage for you
and your eligible dependents following the Separation Date for up to fifteen
(15) months (but in no event after such time as you are eligible for coverage
under the plans of a subsequent employer or you are no longer eligible for COBRA
coverage). You are required to notify the Company immediately if you become
eligible under a health, dental, or vision insurance plan of a subsequent
employer.

You acknowledge and agree that upon receipt of the benefits set forth in
Section 3, you will have received all severance benefits to which you are
entitled, whether under the Severance Agreement or otherwise, and will not be
eligible for, and will not receive, any further severance benefits from the
Company.

4. Consulting. If: (i) you timely enter into this Agreement and remain in
compliance with its terms (including performing your Transition Period services
until the earlier of a Covered Termination prior to the Separation Date, as
defined in the Severance Agreement, or the Separation Date); and (ii) on your
last day of employment you provide the Company with the fully-executed Release
and allow the releases contained therein to become effective, then the Company
will engage you as a consultant under the terms set forth below.

a. Consulting Period. You will serve as a consultant to the Company beginning on
the last day of employment and ending on June 30, 2020 (the “Consulting
Period”), unless terminated earlier pursuant to Section 4(h).

b. Consulting Services. As a consultant, you will be responsible for assisting
the Company in any area of your expertise, as reasonably requested by the
Company (the “Consulting Services”), not to exceed sixteen (16) work hours per
month without your consent. You will conduct the Consulting Services at a
location and during times to be mutually agreed upon, and will exercise the
highest degree of professionalism in performing the Consulting Services. You
will be directed in all of your Consulting services by the Chief Executive
Officer of the Company or his or her designee.

c. Compensation.

i. Cash Compensation. During the Consulting Period, the Company will pay you
$8,227.08 per month in consulting fees (the “Consulting Fees”). No part of the
Consulting Fees will be subject to withholding for the payment of any social
security, federal, state or any other employee payroll taxes. The Company will
report the Consulting Fees by filing Form 1099-MISC with the Internal Revenue
Service to the extent required by law.

ii. Equity. During your employment with the Company, you were granted certain
equity interests in the Company. During the Consulting Period, these interests
will continue to vest under the existing terms as set forth in the governing
equity agreements, with time vesting and performance-based vesting (as to the
applicable milestones, if met) to continue during the Consulting Period. Except
as provided in this Agreement, all rights and obligations with respect to your
equity interests will be as set forth in the applicable agreements, grant
notices and plan documents. You are encouraged to obtain independent tax advice
concerning your options and how the terms of this Agreement may affect the tax
treatment of your interest.



--------------------------------------------------------------------------------

d. Independent Contractor Status. You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.

e. Protection of Information. You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company. Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company. You hereby assign to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.

f. Limitations on Authority. You will have no responsibilities or authority as a
consultant to the Company other than as provided above. You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with the prior written consent of the Chief Executive Officer
of the Company.

g. Standards of Conduct; Noncompetition. You agree not to engage in any conduct
during the Consulting Period that is detrimental to the interests of the
Company. You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States. You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company. Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Conflicting Services if you
participate in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded.

h. Termination of Consulting Period. Either you or the Company may terminate the
Consulting Period, at any time and for any reason, upon thirty (30) days written
notice to the other party. If the Company terminates the Consulting Period
without Cause, then the Company will accelerate the vesting on your Company
equity interests such that you will be deemed vested in all of the shares that
would have vested had you remained a consultant through June 30, 2020. For
purposes of this Agreement, Cause shall mean any of the following (as determined
reasonably and in good faith by the Board): (i) commission of any felony or
other crime involving fraud, dishonesty or moral turpitude; (ii) attempted
commission of, or participation in, a fraud or act of dishonesty against the
Company; (iii) material violation of any



--------------------------------------------------------------------------------

contract or agreement with the Company that causes material harm to the Company;
or (iv) discovery of conduct during the term of your employment that would have
constituted Cause for termination under the Severance Agreement. You agree that
in the event the Company terminates the Consulting Agreement for Cause under the
provision of this paragraph 4(h), then you will be required to disgorge all
benefits provided to you under the Consulting Agreement, including the benefit
of any additional stock rights that vested after the Separation Date.

5. Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

6. Return of Company Property. By the close of business on the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part); provided, however, that you may retain such Company property that
is necessary for your performance of the Consulting Services, subject to your
prompt return of such information at the conclusion of the Consulting Period.

7. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement. The Company will make reasonable best efforts to limit your access to
material nonpublic information after December 31, 2018, however at all times,
you shall remain subject to applicable securities laws.

8. Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company’s officers and members of the Board of Directors agree not to
disparage you in any manner likely to be harmful to your personal, business or
professional reputations; provided that both you and the Company will respond
accurately and fully to any request for information if required by legal process
or in connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures that are protected under the whistleblower
provisions of federal or state law or regulation. The Company and you have
agreed upon a press release that accurately describes the reasons for your
transition from the Company.



--------------------------------------------------------------------------------

9. No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily assist any person in bringing or pursuing any claim or action of any
kind against the Company or its parents, subsidiaries, affiliates, officers,
directors, employees or agents, unless pursuant to subpoena or other compulsion
of law. In addition, you agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide accurate and complete information in witness interviews and deposition
and trial testimony. The Company will reimburse you for reasonable out-of-pocket
expenses you incur in connection with any such cooperation (excluding forgone
wages, salary, or other compensation) and will make reasonable efforts to
accommodate your scheduling needs.

10. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

12. Section 409A. The payments and benefits under this Agreement are intended to
qualify for exemptions from the application of Section 409A of the Internal
Revenue Code (“Section 409A”), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A to the extent necessary to avoid
adverse taxation under Section 409A. Notwithstanding anything to the contrary
herein, to the extent required to comply with Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A. Your right to
receive any installment payments will be treated as a right to receive a series
of separate payments and, accordingly, each installment payment shall at all
times be considered a separate and distinct payment.

13. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the



--------------------------------------------------------------------------------

provision in question will be modified so as to be rendered enforceable. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California without regard
to conflict of laws principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me within ten (10) days. The Company’s offer contained herein will
automatically expire if you do not sign and return it within this timeframe. You
should not sign the Separation Date Release before the Separation Date.



--------------------------------------------------------------------------------

We wish you the best in your future endeavors. Sincerely, By:   /s/ Hollings
Renton   Hollings Renton   on behalf of the Board of Directors

EXHIBIT A – SEPARATION DATE RELEASE

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ William Lis William Lis June 3, 2018 Date



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(TO BE SIGNED ON THE SEPARATION DATE)

In exchange for the benefits to be provided to me by Portola Pharmaceuticals,
Inc. (the “Company”) pursuant to the transition, separation and consulting
agreement between the Company and me (the “Separation Agreement”), I hereby
provide the following Separation Date Release (the “Release”).

In exchange for the consideration to which I would not otherwise be entitled, I
hereby generally and completely release the Company and its predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns, and
each of their respective directors, officers, employees, shareholders, partners,
agents and attorneys, from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions prior to or on the date I sign this Separation Date
Release. The general release includes, but are not limited to: (i) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (ii) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership, equity, or profits interests in the Company; (iii) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (iv) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I have under the ADEA, and that the consideration given for the waiver
and releases I have given in this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (i) my waiver and release does not apply to any
rights or claims that arise after the date I sign this Release; (ii) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (iii) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it sooner); (iv) I have seven
(7) days following my signing of this Release to revoke the Release by providing
written notice of my revocation; and (v) this Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release provided that I do not revoke
it (the “Release Effective Date”).

Furthermore, in giving the releases set forth in this Release, which include
claims which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of



--------------------------------------------------------------------------------

executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to my release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

Notwithstanding the foregoing, the following are not included in the Release
(the “Excluded Claims”): (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or the Company’s bylaws or under applicable law; (ii) any rights which
cannot be waived as a matter of law; (iii) any rights I have to file or pursue a
claim for workers’ compensation or unemployment insurance; and (iv) any claims
for breach of this Release. I understand that nothing in this Release limits my
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, or any other federal, state or
local governmental agency or commission (“Government Agencies”). I further
understand that this Release does not limit my ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. I understand that while this
Release does not limit my right to receive an award for information provided to
the Securities and Exchange Commission, I understand and agree that, to maximum
extent permitted by law, I am otherwise waiving any and all rights I may have to
individual relief based on any claims that I have released and any rights I have
waived by signing this Release.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

 

By:    

  William Lis Date:      